Citation Nr: 1316386	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-06 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral foot disorder, including plantar fasciitis with heel spurs.

3.  Entitlement to service connection for right knee disorder.

4.  Entitlement to service connection for left knee disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In September 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO; a transcript of that hearing has been associated with the record.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Virtual VA file has been reviewed in conjunction with the disposition of the issues on appeal. 

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

For reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he is entitled to service connection for a bilateral hearing loss, a bilateral foot condition (currently diagnosed as plantar fasciitis with calcaneal bursitis and heel spur syndrome), and a bilateral knee disorder.  In September 2012 the Veteran testified that in-service he was exposed to significant loud noise as a member of the artillery, and that he was not provided hearing protection.  Regarding the origin of his knee and foot disorders, he testified that he participated in numerous parachute jumps while attending airborne school and serving with airborne units.

On review of the claims file the Board notes that the record contains two medical reports regarding the etiology of the Veteran's current bilateral hearing loss.  The first report, the results of a March 2007 VA examination, notes a history of in-service noise exposure to weapons fire "in Vietnam" (sic). [N.B.  The Veteran neither contends nor does the record show that he served in the Republic of Vietnam.  His personnel records do show service with field artillery units.]  The appellant also reported significant post-service occupational (truck driving, carpentry) and recreational noise exposure (hunting and recreational shooting).  Following the examination the examiner assessed the Veteran as having mixed sensorineural and conductive hearing loss.  Regarding the etiology of his disorders, the examiner did not provide an opinion, but noted that 'hearing loss . . . was noticeable following military service, however, [the Veteran] has been exposed to noise in his occupational following the military."

Following the September 2012 Board hearing, the Veteran submitted additional medical evidence in support of his claims on appeal.  Such evidence includes an October 2012 private audiological report.  This report indicates that the Veteran reported a history of military-related noise exposure and that, based on the reported timing of tinnitus, the configuration of hearing loss, and evidence of in-service noise exposure, it was the audiologist's opinion that it is at least as likely as not that hearing loss is due to acoustic trauma sustained in service.  

Pertinent to the reasons for the current remand, the October 2012 private audiological opinion does not appear to be based on a complete history of the Veteran's noise exposure, and is therefore not sufficient upon which to award service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  In this regard, the aforementioned March 2007 VA audiological examination report reflects that, in addition to in-service noise exposure, the Veteran reported significant post-service occupational and recreational noise exposure.  It does not appear that such noise exposure was considered by the private audiologist in her formulation of an opinion.  

Similarly, the VA examination report also appears to be based on an inaccurate history.  As noted above, there is nothing in the record to suggest that the Veteran ever served in Vietnam.  Given the foregoing circumstances, the Board finds that additional examination is warranted to investigate whether any part of the Veteran's current bilateral hearing loss is, in any way, related to his in-service noise exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Further examination is also necessary to investigate whether the Veteran's currently diagnosed left knee arthrosis may be related to service, to include, due to jumping out of airplanes in-service.  In September 2012, the appellant testified that he was not treated for knee problems in-service.  Rather, they began about 14-15 years ago.  He contended, however, that his duties as an airborne soldier led to his development of knee problems.  In support of this theory, in October 2012, the Veteran submitted an opinion from a private orthopedist that such in-service activities are a 'potential etiology' of his current left knee problems.  While sufficient to 'indicate' that the Veteran's left knee arthrosis may be related to in-service events, the language employed in this opinion is too speculative to warrant an award of service connection at this time.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Hence, a remand for examination is necessary. 

Regarding the remaining claims on appeal - entitlement to service connection for a bilateral foot disorder and a right knee disorder - remand is necessary in light of the additional evidence received in October 2012 given that it was not accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2012).  

On remand, the AMC/RO should provide the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  Such letter should specifically request any evidence of medical treatment for his claimed disorders since service not previously identified by the Veteran.  Thereafter, the AMC/RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to request the names and addresses of all medical care providers who have treated him for his claimed disorders since service that have not been previously identified.  After the Veteran has signed the appropriate releases, those records should be obtained and those records not already associated with the claims file should be associated with the claims file.

The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit records for VA review.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  

2.  Thereafter, the AMC/RO should schedule the Veteran for a VA audiological examination.  All necessary tests should be conducted.  Access to the claims file, Virtual VA, and a copy of this remand must be made available to the examiner for review.
 
The examiner must identify any diagnosed hearing loss.  He/she should also obtain a complete pre-service, service, and post-service history of noise exposure from the Veteran.  Then, with respect to any diagnosed hearing loss, the examiner is to opine whether it is at least as likely as not that the hearing loss had its onset during the Veteran's active military service or is otherwise related to such service or events therein.  In rendering this opinion, the examiner must consider and discuss the Veteran's assertions that he was exposed to significant noise during service from artillery and weapons fire.  The examiner must also discuss the significance, if any, of any post-service occupational or recreational noise exposure in the development and/or origin of any diagnosed hearing loss.  

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed hearing loss is unknowable.  A complete rationale must accompany each opinion offered.

3.  After completing instruction number one, the AMC/RO should also schedule the Veteran for a VA orthopedic examination.  All necessary tests should be conducted.  Access to the claims file, Virtual VA, and a copy of this remand must be made available to the examiner for review.
 
The examiner must identify all diagnosed left knee disorders, including arthrosis.  Then, with respect to any diagnosed left knee disorder, the examiner is to opine whether it is at least as likely as not that the disorder had its onset during the Veteran's active military service or is otherwise related to such service or events therein.  In rendering this opinion, the examiner must consider and discuss the Veteran's assertions that he made multiple parachute jumps and landings during service as well as service records that confirm receipt of the Parachute Badge.  

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed left knee disorder is unknowable.  A complete rationale must accompany each opinion offered.

4.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented his or her consideration of Virtual VA.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.  
 
5.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
6.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO is to readjudicate the issues on appeal.  All applicable laws, regulations, and theories of entitlement should also be considered.  If any benefit sought on appeal remains denied, the appellant and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



